Name: 1999/812/CFSP: Council Decision of 6 December 1999 amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: international law;  criminal law;  international affairs;  international security;  political geography;  Europe
 Date Published: 1999-12-08

 Avis juridique important|31999D0812(01)1999/812/CFSP: Council Decision of 6 December 1999 amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia Official Journal L 314 , 08/12/1999 P. 0036 - 0050COUNCIL DECISIONof 6 December 1999amending Decision 1999/319/CFSP implementing Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia(1999/812/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 1999/318/CFSP(1) adopted by the Council on 10 May 1999 concerning additional restrictive measures against the Federal Republic of Yugoslavia (FRY) and in particular Article 1(1) thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) By implementing Decision 1999/319/CFSP(2) the Council adopted a list of persons reported for non-admission in the Member States;(2) This list needs to be updated,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 1999/319/CFSP shall be replaced by the following: "Article 1The persons to which the obligation of non-admission referred to in Article 1 of Common Position 1999/318/CFSP applies are the following:>TABLE>"Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 6 December 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 123, 13.5.1999, p. 1.(2) OJ L 123, 13.5.1999, p. 3. Decision as last amended by Decision 1999/612/CFSP (OJ L 242, 14.9.1999, p. 32).